Title: To Thomas Jefferson from Simon Harris, 16 August 1805
From: Harris, Simon
To: Jefferson, Thomas


                  
                     Honored and Dear Sir—
                     State of New Hampshire. Bridgwater. 16th August 1805
                  
                  you will excuse me for boldness in asking you for a favor that is I have a grate desire, to go into the Louisiana Countrey it appears to me to be much more delightsom then in New Hampshire by the information that I can gather the Favour is that you will give me some appointment if there is a vacant and if your are despos’d to do me that Honour it will be consider’d as an rendered favour a tower in to that Countrey During the wintry season would be very pleasing to me—
                  I have nothing of Moment to inform you of as to Politicks it is a peacable time the union to the present & Adminstrtion of our General Government very fast increases
                  this from your privet but True Friend
                  
                     Simon Harris 
                     
                  
               